                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


JAMES W. MYART JR.,                            §
                                               §
                  Plaintiff,                   §                SA-19-CV-00702-OLG
                                               §
vs.                                            §
                                               §
CITY OF SAN ANTONIO, BAPTIST                   §
HOSPITAL SYSTEM, MATT STONE,                   §
CEO BAPTIST HOSPITAL SYSTEM,                   §
CORPORATELY AND INDIVIDUALLY;                  §
BAPTIST HOSPITAL SYSTEM                        §
PRIVATE SECURITY COMPANY,                      §
JOHN DOE COMPANY, JACOB                        §
CORONAL, JOHN DOE SECURITY                     §
COMPANY, JOHN AND JANE DOES 1-                 §
5, INDIVIDUAL AND EMPLOYMENT;                  §
EMPLOYEES OF JOHN DOES                         §
SECURITY COMPANY, JANE DOE,                    §
HEAD ER NURSE; AND JANE DOES 1-                §
6, ER NURSES, ALL INDIVIDUALLY                 §
NAMED PERSONS SUED                             §
INDIVIDUALLY AND AS EMPLOYEES                  §
OF BAPTIST HOSPITAL SYSTEM IN                  §
THEIR CAPACITIES INDIVIDUAL                    §
AND EMPLOYMENT;                                §
                                               §
                  Defendants.                  §


                                           ORDER

       Before the Court in the above-styled cause of action is the Motion for Withdrawal and

Substitution of Counsel filed by Defendant City of San Antonio [#22]. By its motion, the City of

San Antonio asks the Court to substitute its attorney of record Mark Ralls as the attorney in

charge of this matter and to permit Brad Bennett to withdraw because he is no longer with the

City Attorney’s Office. The Court will grant the motion.

       IT IS THEREFORE ORDERED that Motion for Withdrawal and Substitution of

Counsel filed by Defendant City of San Antonio [#22] is GRANTED.


                                               1
       IT IS FURTHER ORDERED that Mark Ralls is now attorney of record for Defendant

City of San Antonio and should be contacted as follows:

                                          Mark Ralls
                         Hoblit, Darling, Ralls, Hernandez, & Hudlow
                                  6243 IH-10 West, Suite 601
                                   San Antonio, Texas 78201
                                         210-224-9991


       IT IS FINALLY ORDERED that Brad Bennett is hereby withdrawn as counsel for

Defendant City of San Antonio.

       SIGNED this 7th day of October, 2019.




                                    ELIZABETH S. ("BETSY") CHESTNEY
                                    UNITED STATES MAGISTRATE JUDGE




                                               2
